DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Boris A. Matvenko on 04 March 2022.

The application has been amended as follows: 

1.	(Currently Amended) An online laser leveling detection method of a 3D printer, the method comprising: 
arranging a bar-shaped triangular reflecting prism and a bar-shaped photoelectric receiver on a fused deposition modeling (FDM) 3D printer with a mounted printer head mechanical structure; 
wherein the FDM 3D printer with the mounted printer head mechanical structure is provided as follows: the printer head of the FDM 3D printer is mounted on a sliding table, and the sliding table has an X-axis guide rail and a Y-axis guide rail and can conduct X-axis interpolation motion and Y-axis interpolation motion; a printing platform[ of the printer is configured to bear a[ printed model[ and conduct[ and fused plastic extruded by the printer head is subjected to graphic layer-by-layer deposition through[
wherein the printer head comprises an extrusion mechanism and a nozzle[ configured to extrude filaments, and the printing platform is square;
wherein the bar-shaped triangular reflecting prism is elongated and has two reflector surfaces[, the bar-shaped photoelectric receiver is elongated, the length of a photoelectric signal receiving surface of the bar-shaped photoelectric receiver is not less than the length of the bar-shaped triangular reflecting prism, and the length of the bar-shaped triangular reflecting prism is not less than[ a maximum corresponding side length of the printing platform; 
wherein the bar-shaped triangular reflecting prism and the bar-shaped photoelectric receiver are arranged as follows: the bar-shaped triangular reflecting prism and the bar-shaped photoelectric receiver are fixedly mounted in a printer shell[ and are respectively mounted on[s of the printing platform face to face to ensure that laser beams incident from the same plane[ along a straight line after being reflected twice by the bar-shaped triangular reflecting prism; 
fixedly mounting a laser emitter and a plane mirror on[ a side face of the printer head so as to[
wherein the laser emitter is uprightly mounted and[ outputs a detection laser beam[, the plane mirror has an optical adjusting frame and[ changes the travel direction of the detection laser beam[, and mounting azimuths[ of the laser emitter and the plane mirror cause the detection laser beam[ to be sequentially reflected[ly[ be horizontally emitted to the bar-shaped photoelectric receiver after reflected twice by the bar-shaped triangular reflecting prism;
continuously fine tuning, using the detection laser beam,[ so that motion levelness of  requirements of the printer for the solid model being formed, wherein the continuously fine tuning the mounting azimuths of the X-axis guide rail, the Y-axis guide rail, and the printer head includes:
turning on the laser emitter to emit the laser beam, wherein the laser beam is horizontally emitted to the bar-shaped photoelectric receiver after[ said reflections by the plane mirror and the bar-shaped triangular reflecting prism;
controlling, using a control system, the printer head to conduct[[
conducting[ a straight line fit on all laser beam signals received by the bar-shaped photoelectric receiver to obtain a fitted straight line; and 
calculating[ a straight line fit error[, 
wherein if the straight line fit error is in an acceptable fluctuation range of the required design accuracy of the printer,[ a representation is provided that the motion levelness of the printer head meets the design requirements[, and
wherein if the straight line fit error is out of the allowable fluctuation range of the required design accuracy of the printer,[ a representation is provided that the motion levelness of the printer head does not meet the design requirements[, in[ which case[ of the beam signals[ are marked, wherein[ the marked signals[ correspond to positions having straightness deviations[, and wherein the printer head is controlled to move to[ each of the positions having the straightness deviations, and fine tuning is performed on the mounting azimuths of the X-axis guide rail, the Y-axis guide rail, and the printer head[ until the straight line fit errors of the marked signals[ thereby adjusting the positions having the straightness deviations one by one[ until the straight line fit errors of all of the marked signals[
continuously fine tuning, using the detection laser beam,[ a mounting azimuth of the printing platform[ so that mounting levelness of the printing platform is adjusted to meet :
turning on the laser emitter to emit the laser beam, wherein the laser beam is horizontally emitted to the bar-shaped photoelectric receiver after[ said reflections by the plane mirror and the bar-shaped triangular reflecting prism; 
by the control system, adjusting X-axis, Y-axis, and Z-axis three-dimensional motions[ of the printer head so that the printer head is located at one of the four corners of the square printing platform, adjusting a[ of the printing platform[ so as to be close to the printer head, and then locking the close Z-axis position;
adjusting a support post height adjustment nut arranged at the bottom of the one corner[ such that the printing platform lifts up to block the detection laser beam[ from being received by the bar-shaped photoelectric receiver[, and then[ of the one corner such that the printing platform[ lowers down slowly[ until immediately after the bar-shaped photoelectric receiver[ detection beam; 
controlling, using the control system,[ such that the printer head is located at another[, adjusting a support post height adjustment nut at the bottom of the other corner[ such that the printing platform lifts up to block the detection laser beam[ from being received by the bar-shaped photoelectric receiver[, and then[[ of the other corner such that the printing platform[ lowers down slowly[ until immediately after the bar-shaped photoelectric receiver[ detection beam; and
[ adjustment nuts respectively arranged at the remaining two of the four corners of the square printing platform[ so that mounting levelness of the 
adjusting the position of the printer head[ so that the nozzle of the printer head is[ a distance of 1-2 mm above[ a light path of the horizontal detection laser beam reflected by the bar-shaped triangular reflecting prism[
starting[ a 3D printing program for forming the solid model; 
detecting, during the printing[ and in real time whether the nozzle of the printer head generates faults including at least one of a material blockage, a shortage, and a breakage,[ according to a closed-loop controlled extrusion fault monitoring of the printer head[ configured such that: 
[ being extruded by the nozzle are configured to block the detection laser beam[ from being received by the bar-shaped photoelectric receiver[] such that one of said faults is detected to occur if the bar-shaped photoelectric receiver receives the[ detection laser beam during said extruding; and 
[ receipt of the detection laser beam by the bar-shaped photoelectric receiver[ after one of said faults is detected to occur represents that no material blockage fault[ exists; and
completing the 3D printing program[ to obtain the solid model.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to utilize laser light which is directed parallel to a build surface in order to monitor a three-dimensional build process and provide real-time corrections to one or more components of a three-dimensional printing apparatus, while it is generally known to utilize one or more optical components for directing and/or manipulating laser light for process monitoring, including one or more of a reflective mirror, a prism, and/or a photoelectric receiver, while an FDM printer is generally known to comprise one or more components such as a sliding table, one or more guide rails, a printing platform, one or more lifting components, a movable printhead comprising an extrusion mechanism, and a control system, and while it is generally known to utilize a laser leveling device for either ascending or descending one or more corners of the build platform to correct a detected leveling error, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed FDM printer and the claimed laser leveling components are utilized in the manner claimed, with the claimed mounting, continuous fine tuning, adjusting, 3D printing, and detecting also being performed in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742